PUDLOWSKI, Judge,
dissenting.
Although I agree that the personal representative is the proper party to substitute for a deceased putative father as expressed in Travis v. Contico International Inc., 928 S.W.2d 367 (Mo.App. E.D.1996) and thus the appeal should be dismissed, I must dissent from the principal opinion’s direction that the Uniform Probate Code (UPC) reduces the UPA’s statute of limitation for a minor child to bring a paternity action. I believe such a decision creates an unnecessary conflict between the two statutes, unjustly deprives the minor child of her right to establish paternity during the time frame permitted under the UPA, and permits the child’s right to a father-child relationship to be abrogated by an inattentive mother.
A. Whether the UPA’s explicit recognition of a child’s independent right to establish a father-child relationship should be governed by a mother who is unaware of the UPC’s statute of limitations.
The principal opinion concedes the UPA constitutes the exclusive procedure for determining parentage. Poole Truck Lines, Inc. v. Coates, 838 S.W.2d 876 (Mo.App.1992); Snead by Snead v. Cordes by Golding, 811 S.W.2d 391 (Mo.App.1991). Despite this concession and the fact that the UPA recognizes the child has an right independent of the mother in establishing a father-child relationship, the opinion nonetheless holds the UPA’s statute of limitations may be shortened by the action of a mother who is inattentive to the UPC’s statute of limitations. Such a result, I believe, is clearly contrary to the letter and the intent of the UPA.
The UPA recognizes the child’s rights involved in a paternity action. The UPA declares the child is an indispensable party in a party action and where the child is not joined as a party in a paternity action, such action must be dismissed or has no res judicata effect on the child’s own paternity petition. § 210.830.1; Id; Michigan Dept. of Social Services ex rel. D.H. v. KS., 875 S.W.2d 597 (Mo.App. E.D.1994) (Child not bound by dismissal of mother’s petition to establish paternity where child was not named as party). Furthermore, the UPA explicitly provides when a minor child has no presumed father the child has the right to bring an action for paternity at any point within three years of reaching the age of majority. § 210.828.1. In interpreting the UPA this court has recognized that the right to establish a father-child relationship belongs as much with the child as it does with the mother or the putative father. See Piel v. Piel, 918 S.W.2d 373, 375 (Mo.App. E.D.1996)(“[P]urpose of the UPA was to establish a uniform method for determining paternity which would protect the rights of all parties involved, especially the children.”).
*516Clearly, then, it must be said that a right to establish a father-child relationship lies with the child. But contrary to the countless decisions of this court which have recognized that right and that the right exists independent of the mother, by its decision today this court inappropriately permits that right of the child to be shortened by her mother. Such a decision is clearly contrary to the letter of the UPA.
B. Whether the UPC actually reduces the UPA’s time limitation for bringing a paternity action.
Citing § 473.360 the respondents argue, and the principal opinion agrees, that the UPC shortens the statute of limitations for a paternity action. And although the respondents and the opinion sympathize with Kelli’s situation, they nonetheless point out that the UPC shortens the statute of limitations for many types of actions and that an action for paternity is just one more whose time is limited when the defendant dies. But where the time limits are shortened by the death of the defendant, these are instances where claims are made against the decedent. A contract or tort statute of limitations is shortened where the decedent, who would be the defendant, dies. But unlike those instances where the statutes of limitations are shortened by the death of the decedent, a petition for paternity does not constitute a claim against the putative father or the putative father’s estate.
1. What constitutes a “claim” under the UPC.
The UPC explains:
... all claims against the estate of a deceased person ... founded on contract or otherwise, which are not filed in the probate division, or are not paid by the personal representative, within six months after the first published notice of letters testamentary or of administration, are forever barred against the estate, the personal representative, the heirs, devisees and legatees of the decedent.
§ 473.360.1 RSMo. At the time of Michael’s death the UPC had provided: “All claims barrable under the provisions of [§ 473.360.1], in any event, are barred if administration of the estate is not commenced within three years after the death of the decedent.” § 473.360.3 RSMo 1986 1 In the instant case, there was never an administration of Michael’s estate. Therefore if Kelli’s paternity action constituted a claim against Michael’s estate, her action would have been barred three years after Michael’s death.
But the UPC defines a “claim” as: “liabilities of the decedent which survive whether arising in contract, tort or otherwise, funeral expenses, the expense of a tombstone, and costs and expenses of administration.” § 472.010(3) RSMo. As early as 1898 in Bramell v. Adams, 146 Mo. 70, 47 S.W. 931 (Mo.1898), the Missouri Supreme Court recognized a “claim” is a proceeding for a money judgment which is paid out of the assets of the estate. Bramell, 47 S.W. at 934-5. The Bramell court rejected an administrator’s claim that the plaintiffs’ petition seeking specific property, which the administrator had in his possession, was barred by the two year statute of limitations for bringing claims against an estate. “This is not, however, a proceeding for a money judgment, in the ordinary form, against the estate.... [Plaintiffs] do not ask a judgment to be paid out of the assets of the estate in order of classification.... We do not think the special statute of two years in favor of administrators applies in this case.” Id.
In Strumberg v. Mercantile Trust Co., 367 S.W.2d 535 (Mo.1963), the Supreme Court reiterated the belief that the term “liability,” as contained within the probate code’s definition of “claim,” is defined as a debt or monetary obligation. In Strumberg, the court found a partner’s contractual right to purchase his deceased partner’s interest in their business did not constitute a “claim” against the decedent’s estate. “The word ‘liability,’ as used in connection with probate matters usually, if not always, refers to a debt or a *517pecuniary obligation. This is not a proceeding for a money judgment against the estate. Plaintiff is not seeking to enforce a personal liability of decedent or to establish a demand which existed against him. And he does not pray for a judgment to be classified and paid out of the assets of the estate.” Strumberg, 367 S.W.2d at 538.
Most recently in Higgins v. McElwee, 680 S.W.2d 335 (Mo.App.1984), this court recognized that “[c]laims against the estate of a deceased person, as that phrase is used in § 473.360, refers to liabilities of the decedent which survive. [Cite omitted]." Higgins, 680 S.W.2d at 340.
This line of reasoning — namely, that a “claim” against an estate refers to debt or pecuniary obligations that are directed against a decedent’s assets — is further supported by the Committee Notes of Rule 52.13. In discussing when the substitution of a party must take place, the Committee warns about the time limitation when one is making a claim against a deceased party’s estate:
[Beware the] limitations upon recovery against assets of administered decedents’ estates in Sections 473.360- Written notice of the motion for substitution must be filed in the probate court in which the estate is being administered within six months after the first published notice of letters....
[emphasis added]. Rule 52.13 Committee Notes. Thus, a “claim” against an estate is a debt or pecuniary obligation that is directed at the decedent’s assets. See Hamilton v. Linn, 355 Mo. 1178, 200 S.W.2d 69 (1947) (action to quiet title does not constitute a claim against decedent’s estate as claimant did not seek monetary recovery against decedent’s estate).
2. Whether a paternity action constitutes a debt or pecuniary obligation against the putative father’s estate.
Prior to the passage of the UPA, a child seeking to establish a father-child relationship did so by bringing a declaratory judgment action. N.R. v. R.J.D., 588 S.W.2d 76 (Mo.App.1979); T.E.C. v. K.B., 635 S.W.2d 363 (Mo.App.1982). Although a declaratory judgment action for paternity has since been replaced by a petition filed under the UPA, the effect of the establishment of the child-father relationship remains the same. § 210.817 et seq. A declaratory judgment is, by definition, something about which the court makes a declaration; it does not create any new or substantive rights, but is procedural in nature. Jackson v. Christian Salveson Holdings, 914 S.W.2d 878, 882 (Mo.App. E.D.1996). The debt or obligation that may arise after the declaratory judgment comes not from the declaratory judgment itself but from other law. For example in a paternity action in which the child seeks child support, the action is actually a two-count petition: one for a declaration of paternity and one for child support based upon a successful resolution of the declaration. Thus, from a declaratory judgment there may eventually arise an obligation or a debt, but that obligation or debt is based upon other law or a previous obligation. Therefore, it cannot be said that the initial declaration of a father-child relationship is a debt or a pecuniary obligation against the father.
I would hold, therefore, that a petition for paternity does not constitute a claim against a deceased putative father’s estate. See In the Matter of Estate of F.C., 321 Ark. 191, 900 S.W.2d 200 (Ark.1995) (because paternity action to obtain governmental benefits did not constitute the administration, settlement, or distribution of estates of decedents or the determination of heirship, the probate court did not have jurisdiction to determine the issue of paternity). And because a petition for paternity does not constitute a claim against the putative father’s estate, it is not barred by § 473.360.
C. Whether a conflict exists between the UPA and the UPC.
In conclusion, the principal opinion asserts that Kelli’s opportunity to establish a father-child relationship must give way to statutes governing the appointment of a personal representative. However, the court does not cite to a particular statute that discusses the appointment of a personal representative. Rather, the court points to two different *518statutes, § 473.070 and § 210.828.3, and from these argues a conflict exists between the UPA and the UPC. In my opinion, not only is a conflict absent between the UPA and § 473.070, but § 210.828.3 actually supports the idea that a paternity action may be brought beyond the time a decedent’s estate is closed.
As recently as last year the Supreme Court in The Matter of Nocita, 914 S.W.2d 358 (Mo. banc 1996) stressed the importance of permitting the UPA and the UPC to coexist without conflict where possible. A 26 year-old plaintiff filed a petition seeking both a declaration of paternity and a portion of the decedent’s estate as one of decedent’s heirs within the UPC’s time limit. The decedent’s other heirs claimed the plaintiffs petition was time-barred because the plaintiff had failed to bring the action within the UPA’s time limit. The Supreme Court permitted the plaintiffs petition and stressed the importance of courts to permit the UPA and the UPC to coexist. “If by any fair interpretation both [the UPA and the UPC] can stand, there is no repeal by implication and both should be given effect.” Nocita, 914 S.W.2d at 359. Despite this recent admonition by the Supreme Court to promote a symbiotic relationship between the two statutes, the principal opinion finds a conflict between the statutes and declares the UPA must yield.
The first statute the majority cites showing a conflict between the UPA and the UPC is § 473.070, which provided:
In addition to the limitations of time provided in section 473.050, no written will shall be admitted to probate and no administration granted unless application is made to the court for the same within three years from the death of the decedent.
§ 473.070.1 RSMo 1986.2 The opinion implicitly argues that because the statute required the administration of Michael’s estate within three years of his death, any action which required the appointment of a personal representative for Michael is barred after three years since there was no administration of his estate. Therefore, because Kelli failed to bring her paternity action, open Michael’s estate, and have a personal representative appointed within three years of his death, her paternity action is forever barred. The opinion’s analysis would be appropriate only if Kelli’s claim solely dealt with the administration of Michael’s estate.
Although the UPC does not define the term “administration”, Black’s Law Dictionary defines “administration” as:
The management and settlement of the estate of an intestate ... performed under the supervision of a court, by a person duly qualified and legally appointed, and usually involving: 1) the collection of the decedent’s assets; 2) payment of debts and claims against the estate; 3) payment of estate taxes; 4) distribution of the remainder of the estate among those entitled thereto.
Black’s Law Dictionary 41 (5th edition 1979). Thus, the administration of one’s estate clearly deals with the handling of the decedent’s assets. But as explained above because Kelli is not seeking any of Michael’s assets and is not bringing a claim against a non-existent estate, the paternity petition does not involve the administration of Michael’s estate. Where the child is simply seeking a declaration of paternity and is not seeking a portion of the deceased putative father’s estate, no estate need be opened and there need not be an administration of the estate. Rather the child should be able to simply bring a petition for a declaration of paternity in the circuit court as provided for in the UPA. § 210.829.1. Thus, I do not believe a conflict exists between § 473.070 and the UPA.
The principal opinion also cites § 210.828.3 as recognizing a conflict exists between the UPA and the UPC and as supporting the idea that a paternity petition must be filed before the UPC’s statutory time limitation expires. However, I believe § 210.828.3 not only fails to conflict with the UPC’s statute of limitations, but upon a closer examination § 210.328.3 actually supports the postulate *519that a paternity action can be brought after the estate has been closed.
The statute provides:
[The right to determine a father-child relationship] and [the time period for bringing a paternity action] do not extend the time ■within which a right of inheritance or a right to a succession may be asserted beyond the time provided by law relating to distribution and closing of decedent’s estates or to the determination of heirship, or otherwise.
§ 210.828.3.3 By explicitly stating that the right to determine a father-child relationship cannot extend the time period within which a right to succession or a right of inheritance related to decedent’s estate may be brought, the UPA implicitly acknowledges a declaration of paternity may be brought beyond the time an estate is closed. § 210.828.3 merely explains that such a declaration does not then enable the child to bring a claim against the father’s probated or non-administered estate after the estate has been closed. It also explains the child cannot then make a claim of inheritance or succession rights which she would normally be entitled to as a lawful heir. By permitting a paternity action after the estate has been closed but refusing to extend the time period for rights of inheritance or succession, § 210.828.3 correctly recognizes that the declaration of paternity is separate from a right of inheritance or succession, the latter constituting a claim against the decedent’s estate while the former does not. As such, I do not believe § 210.828.3 evidences a conflict between the UPA and the UPC which would require or even permit the UPA’s statute of limitations to be shortened.
Based upon the above, and in light of the Supreme Court’s direction in Nocita, I do not believe a conflict exists between the UPA and the UPC, and the principal opinion’s creation of a conflict is flawed. In summation, I agree with the majority to the extent it dismissed Kelli’s appeal for failure to join the proper party. But because I believe the majority’s decision permits the child’s right to a paternity declaration to be abrogated by an inattentive mother, unjustly deprives the minor of her right to establish the father-child relationship within the UPA’s time limitations, and creates an unnecessary conflict between the UPA and the UPC, I would strike the last full paragraph of the majority’s opinion and explain that under the UPA Kelli has the right to bring a paternity petition in the circuit court.
Therefore, I would dismiss this appeal. However, for judicial economy, I would order the trial court to allow Kelli to amend her petition, appoint a personal representative and have a hearing to determine paternity.

. § 473.360.3 RSMo 1986, although deleted in 1989, was the controlling law at the time of Michael's death.


. 473.370.1 was changed in 1989 from a three year allowance for the administration of an estate to one year. At the time of Michael’s death, the time limit was three years.


. The UPA became effective in 1987.